Exhibit 10.5.1

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT (the “First Amendment”), is made and
entered into as of the 20TH day of May, 1991, by and between ITASCA CENTER III
LIMITED PARTNERSHIP, a Texas limited partnership (the “Landlord”) and ARTHUR J.
GALLAGHER & CO., a Delaware corporation (the “Tenant”).

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of July 26, 1989 (the “Lease”) for certain demised premises to be constructed in
the Village of Itasca, Illinois, as more particularly described therein; and

 

WHEREAS, Landlord and Tenant wish to modify and amend certain terms and
conditions contained in the Lease concerning Tenant’s rights with respect to
Pre-occupancy Expansion Space and Expansion Space (all capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to said terms
in the Lease) and wish to confirm delivery to Landlord of a Pre-occupancy
Expansion Notice with respect to certain Pre-occupancy Expansion Space; and

 

WHEREAS, Landlord and Tenant wish to acknowledge Tenant’s waiver of certain
option rights with respect to certain Available Space, all as more fully set
forth herein; and

 

WHEREAS, Landlord and Tenant wish to confirm their agreement to modify certain
provisions regarding assignment of the Lease and the Buildout Allowance, all as
more fully set forth herein; and

 

WHEREAS, Landlord and Tenant wish to acknowledge Tenant’s decision not to
deliver an Exercise Notice pursuant to Paragraph 39 with respect to the lease of
certain space located on the second floor of the Building to Cincinnati Bell
Information Systems, Inc. (“CBIS”) and to modify certain provisions regarding
Building Identity and signage, all as more fully set forth herein; and

 

WHEREAS, Landlord wishes to demise and lease to Tenant and Tenant wishes to
accept and lease from Landlord certain Storage Space (as hereinafter defined) on
the terms and conditions set forth herein; and

 

WHEREAS, Landlord and Tenant wish to restate, confirm and recalculate Tenant’s
Proportionate Share, Base Rent, Additional Rent, the rentable square footage of
the Leased Premises and the Commencement Date, all as contemplated by Paragraph
40 of the Lease.

 

NOW THEREFORE, in consideration of the covenants and agreements contained
herein, Ten Dollars ($10.00) in hand paid, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby mutually agree to amend the Lease as follows:

 

1. (a) This First Amendment shall confirm Tenant’s timely delivery of a
Pre-occupancy Expansion Notice with respect to the entire 20th floor of the
Building, containing 20,439 rentable square feet, which additional space shall
be deemed to be a part of the Leased Premises pursuant to the terms and
conditions of Paragraph 36 of the Lease.

 

(b) Landlord and Tenant hereby confirm that all remaining Pre-Occupancy
Expansion Options have expired without having been exercised, and Tenant hereby
waives any and all rights it has to any additional Pre-occupancy Expansion
Space.

 

-1-



--------------------------------------------------------------------------------

(c) Paragraph 1 of the Lease is hereby amended to include 20th floor in the
definition of Leased Premises.

 

(d) Subparagraph 3B is hereby amended by (i) deleting the figure “184,127 square
feet” and inserting the figure “205,020 square feet” in lieu thereof, and
(ii) deleting Tenant’s Proportionate Share of “37.87%” and inserting Tenant’s
Proportionate Share of “42.096%” in lieu thereof.

 

2. The introductory paragraph of subparagraph 37A is hereby deleted in its
entirety and the following inserted in lieu thereof:

 

“A. Provided that there does not then exist an Event of Default hereunder with
respect to (i) a breach of any material non-monetary obligation hereunder,
(ii) a breach of any monetary obligation of Tenant hereunder in excess of
Twenty-Five Thousand Dollars ($25,000.00), or (iii) a breach of Tenant’s
obligations to pay any Base Rent due hereunder, then Tenant shall have the
option to expand the Leased Premises by a total of up to an aggregate of five
(5) floors in the Building, comprised of two (2) floors located in the low rise
portion of the Building (including, in all cases, the 7th floor) and three
(3) floors located in the high rise portion of the Building, in increments of up
to an aggregate of two (2) floors per option (consisting of one (1) floor
located in the high rise portion of the Building, and one (1) floor located in
the low rise portion of the Building if Tenant has not theretofore exercised its
options hereunder with respect to both of the two (2) floors of Expansion Space
[as hereinafter defined] located in the low rise portion of the Building, either
such floor being an “Eligible Floor”), exercisable by delivering written notice
to Landlord (an “Intent to Expand Notice”) specifying whether Tenant is
exercising this option with respect to one or both Eligible Floors (if there
are, at the time, two Eligible Floors remaining in the option) not less than
sixteen (16) months prior to any one or more of: (a) the fourth
(4th) anniversary (the “First Expansion Option”), (b) the sixth anniversary (the
“Second Expansion Option”), and (c) the eleventh (11th) anniversary (the “Third
Expansion Option”) of the Commencement Date (any such anniversary, the
“Effective Date”) subject to the following terms, conditions and limitations:”

 

3. Subparagraph 35A is hereby amended by deleting the phrase “Forty-Five and
90/100 Dollars ($45.90)” in the third line and inserting the phrase “Forty-Five
and No/100 Dollars ($45.00)” in lieu thereof.

 

4. Landlord and Tenant hereby acknowledge and confirm that Tenant has determined
not to deliver an Exercise Notice with respect to the Available Space located on
the second floor of the Building in connection with Landlord’s lease thereof to
CBIS.

 

-2-



--------------------------------------------------------------------------------

5. Pursuant to Paragraph 40 of the Lease, Landlord and Tenant hereby confirms
that, as of the date hereof, the following terms are as follows:

 

A.     Commencement Date:

   March 1, 1991;

B.     Tenant’s Proportionate Share:

   42.096%;

C.     Base Rent:

   $260,546.25 per month;

D.     rentable square footage of Premises:

   205,020 square feet;

E.     rentable square footage of Building:

   487,027 square feet.

 

6. Paragraph 47 is hereby amended by adding the following provisions:

 

“ A. The mahogany panels in the second level lobby of Building will remain in
place and in the configuration and appearance existing as of the date of this
First Amendment for the full term of this Lease, except for the two panels which
will be removed in connection with leasing of second floor space to CBIS, as
shown on Exhibit A attached hereto.

 

B. No signage identifying or referring to any tenants of the Building will
appear in the second level lobby, except for the signage and identification in
favor of Tenant that is contemplated by this Lease, and except for the
identification of CBIS that will appear in the same location as Tenant’s signage
at the entry to the elevator banks, and except for the Building directory.

 

C. CBIS, in its design and use of its second level space, will be entitled to
have its name or other identification etched in the glass entry doors to its
second level space, but will not have other signage or identification in
connection with that space.

 

D. Tenant and Landlord will mutually agree on the design and appearance of the
security desk in the second level lobby, and the presentation and readability of
the name “Gallagher Centre” that appears on that desk. Tenant and Landlord will
each act reasonably and in good faith on reaching those agreements.”

 

7. Subparagraph 42B is hereby amended by inserting the following sentence after
the last line thereof:

 

“Notwithstanding anything to the contrary contained in this Subparagraph 42B, in
the event that any such assignee has a net worth as determined by GAAP
immediately after such assignment which is equal to or greater than the higher
of (x) Tenant’s net worth as determined by GAAP immediately prior to such
assignment or (y) Tenant’s net worth as determined by GAAP as of the date of
this Lease, then provided that such assignee assumes in an instrument acceptable
to Landlord, direct and primary responsibility and liability for the payment of
all Rent due and the performance of all obligations of Tenant hereunder from and
after the date of such assignment. Tenant shall be released from all such
liability and obligations.”

 

8. Paragraph 68 is hereby amended by adding the following subparagraphs:

 

“H. Landlord and Tenant hereby acknowledge that, in accordance with the
provisions of Paragraph 46 hereof,

 

-3-



--------------------------------------------------------------------------------

Landlord has employed Concrete Structures of the Midwest, Inc. (“Concrete
Structures”), the general contractor constructing the Building, to perform
Tenant’s Work with respect to the initial Leased Premises.

 

I. Notwithstanding anything to the contrary contained in the Workletter, the
Costs of Tenant’s Work with respect to the initial Leased Premises shall not
include Landlord’s Supervision Fee or construction interest on included dollars,
but shall specifically include the following items:

 

(1) Any amount of the Two Hundred Fifty Thousand Dollar ($250,000) bonus which
may be payable to Concrete Structures pursuant to Landlord’s contract with
Concrete Structures dated August 28, 1990 (the “TI Contract”) as a result of
Concrete Structures’ substantial completion of Tenant’s Work in accordance with
the terms and provisions of the TI Contract on or prior to March 1, 1991, as
such date may be extended pursuant to the TI Contract; and

 

(2) Any fees in excess of Thirty Thousand Dollars ($30,000), which may be due
and owing Landlord’s construction manager, Construction Business Associates,
Ltd., (“CBA”) for CBA’s services in connection with Tenant’s Work. The first
Thirty Thousand Dollars ($30,000) of CBA’s fees shall be paid by Landlord and
shall not be a portion of the Costs of Tenant’s Work.

 

9. New Paragraph 71 is hereby inserted as follows:

 

71. Storage Space.

 

A. Landlord hereby demises and leases to Tenant and Tenant hereby accepts and
leases from Landlord during the Term, certain storage space located on the 26th
floor of the Building containing six hundred thirty-one (631) square feet, as
outlined on Exhibit B attached hereto and made a part hereof (the “Storage
Space”). Except as specifically set forth in this Paragraph 71, all terms and
conditions of this Lease shall apply to the Storage Space as if the Storage
Space were part of the Leased Premises, and all references to the Leased
Premises contained herein, shall, where applicable, be deemed to be references
to the Lease Premises and the Storage Space.

 

B. In addition to Base Rent, Tenant shall pay to Landlord as Additional Rent
hereunder, rental for the Storage Space (the “Storage Space Rental”) in an
amount equal to five hundred seventy-eight dollars and 42/100 ($578.42) per
month (equivalent to an annual rate of $11.00 per square foot of such Storage
Space). The Storage Space Rental shall be increased by an amount equal to three
percent (3%) of the then Storage Space Rental on each anniversary of the
Commencement Date during the Term and such increased Storage Space Rental shall
then be the Storage Space Rental for the next succeeding year of the Term. The
Storage Space

 

-4-



--------------------------------------------------------------------------------

Rental set forth in this Paragraph 71B includes all Taxes and Operating Expenses
with respect to the Storage Space and Tenant’s Proportionate Share of Taxes and
Operating Expenses shall not be adjusted to include any such amounts which would
otherwise be allocable to the Storage Space.

 

C. The Storage Space shall be used by Tenant solely for the storage of papers,
files, records and other office materials used in connection with the conduct of
Tenant’s business from the Leased Premises and for no other purpose whatsoever.
Tenant covenants and agrees to maintain the Storage Space in a clean and orderly
condition and to maintain, at all times, clear aisles between the items stored
by Tenant in the Storage Space with minimum widths of three feet (3’),
sufficient to allow Landlord access to the Building equipment located in the
Storage Space. In connection therewith, Landlord shall at all times retain pass
keys to the Storage Space and shall make reasonable efforts, but shall have no
obligation, to notify Tenant prior to Landlord’s entry into the Storage Space.

 

D. Tenant agrees that it will repair promptly, at its own expense, any damage to
the Storage Space caused by bringing into the Storage Space any property for
Tenant’s use or storage, or by the removal of such property, or by the
negligence of Tenant or Tenant’s employees, and that it will surrender the
Storage Space at the expiration of the Term in as good condition as when
received, reasonable wear and tear and damage by fire or other current casualty
excepted broom clean and free of all debris.

 

E. Landlord shall construct the Storage Space pursuant to plans and
specifications approved by Tenant. Tenant shall pay any and all costs incurred
with respect to the preparation and approval of such plans and specifications as
well as the construction of the Storage Space; provided, however, that Landlord
shall credit against the Storage Space Rental next due and owing hereunder any
such amounts so paid by Tenant, not to exceed, in the aggregate, one thousand
seven hundred and sixty dollars ($1,760.00).

 

F. Tenant shall have the right from time to time to terminate the lease for all
or any of the three portions of Storage Space set forth in this Paragraph 71 at
any time after the third (3rd) anniversary of the Commencement Date by giving
Landlord written notice of its intent to so terminate no later than ninety
(90) days prior to the effective date of such termination. In the event of such
termination, Tenant shall pay to Landlord, together with the giving of such
notice, an amount equal to the then unamortized portion of the sum of the
commission paid by Landlord to L.J. Sheridan & Co. and Landlord’s in-house
commission in connection with the lease of this Storage Space. Landlord and
Tenant hereby agree that for the purpose of calculating such payment, said
commission shall be allocated pro-rata on a square footage basis to each portion
of the Storage Space and amortized evenly over a fifteen (15) year period
commencing on the Commencement Date.

 

-5-



--------------------------------------------------------------------------------

10. Except as expressly set forth herein, the Lease shall remain unmodified and
in full force and effect, enforceable in accordance with its terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first set forth above.

 

LANDLORD:

ITASCA CENTER III LIMITED PARTNERSHIP,

a Texas limited partnership

By:  

GREAT LAKES-CHICAGO OFFICE III, INC.,

a Texas corporation, its general partner

    By:   LOGO [g92780img001.jpg]        

Its:

 

VP

TENANT:

ARTHUR J. GALLAGHER & CO., a Delaware corporation

By:

  LOGO [g92780img002.jpg]    

Its:

 

President

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g92780img003.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

 

LOGO [g92780img004.jpg]



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) is made as of
this 13th day of November, 1991, by and between ITASCA CENTER III LIMITED
PARTNERSHIP, a Texas limited partnership (“Landlord”) and ARTHUR J. GALLAGHER &
CO., a Delaware corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of July 26, 1989, as amended by that certain First Amendment to Lease dated as
of May 20, 1991 (as so amended, the “Lease”), whereby Landlord demised and
leased to Tenant certain space (the “Leased Premises”) in the building known as
Two Pierce Place, Itasca, Illinois (the “Building”), which space is more
particularly described in the Lease. All capitalized terms not otherwise defined
in this Second Amendment shall have the same meaning ascribed to such terms in
the Lease;

 

WHEREAS, Tenant desires to add to the Leased Premises certain additional space
located on the ground floor of the Building for use as a smoking lounge for
Tenant’s employees;

 

WHEREAS, Landlord and Tenant desire to amend the Lease on the terms and
conditions hereinafter set forth; and

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant covenant and agree to
amend the Lease as follows:

 

1. The foregoing recitals are incorporated in this Amendment as if fully set
forth herein.

 

2. Effective on the earlier of December 1, 1991 or the date Tenant takes
occupancy of the Smoking Lounge (as hereinafter defined), Subparagraph 3B is
hereby amended by (i) deleting the figure “205,020 square feet” and inserting
the figure “205,627 square feet” in lieu thereof, and (ii) deleting Tenant’s
Proportionate Share of “42.096%” and inserting Tenant’s Proportionate Share of
“42.208%” in lieu thereof.

 

3. New Paragraph 72 is hereby inserted as follows:

 

72. Smoking Lounge.

 

A. Landlord hereby demises and leases to Tenant, and Tenant hereby accepts and
leases from Landlord, commencing on December 1, 1991 (the “Effective Date”) and
ending on the Termination Date, certain space consisting of 607 square feet
located on the ground floor of the Building, as outlined on Exhibit A attached
hereto and made a part hereof (the “Smoking Lounge”). Except as specifically set
forth in this Paragraph 72, all terms and conditions of this Lease shall apply
to the Smoking Lounge as if the Smoking Lounge were part of the Leased Premises,
and all references to the Leased Premises contained herein, shall, where
applicable, be deemed to be references to the Leased Premises and the Smoking
Lounge.

 

B. In addition to Base Rent, Tenant shall pay to Landlord as Additional Rent
hereunder, rental for the Smoking Lounge (the “Smoking Lounge Rental”) in an
amount equal to nine hundred sixty-one and 08/100 dollars ($961.08) per month
(equivalent to an annual rate of $19.00 per square foot of such Smoking Lounge).
The Smoking Lounge Rental shall be increased



--------------------------------------------------------------------------------

by an amount equal to two percent (2%) of the then Smoking Lounge Rental on each
anniversary of the Effective Date during the Term and such increased Smoking
Lounge Rental shall then be the Smoking Lounge Rental for the next succeeding
year of the Term. In addition to the Smoking Lounge Rental set forth in this
Paragraph 72B, Tenant shall pay as additional rent Tenant’s Proportionate Share
of Taxes and Operating Costs with respect to the Smoking Lounge.

 

C. The Smoking Lounge shall be used by Tenant solely as a lounge in which
smoking tobacco shall be permitted by Tenant’s agents, employees, patrons,
customers and invitees and for no other purpose whatsoever. Tenant covenants and
agrees to maintain the Smoking Lounge in a clean and orderly condition and
Landlord and Tenant shall work together to establish requirements and a schedule
for routine, thorough cleanings of the Smoking Lounge. In connection therewith,
Landlord shall at all times retain pass keys to the Smoking Lounge for the
purposes of performing the aforesaid cleaning services and shall make reasonable
efforts, but shall have no obligation, to notify Tenant prior to Landlord’s
entry into the Smoking Lounge.

 

D. Tenant agrees that it will repair promptly, at its own expense, any damage to
the Smoking Lounge caused by bringing into the Smoking Lounge any property for
Tenant’s use, or by the removal of such property, or by the negligence of Tenant
or Tenant’s employees, and that it will surrender the Smoking Lounge at the
expiration of the Term in as good condition as when received, reasonable wear
and tear and damage by fire or other casualty excepted broom clean and free of
all debris.

 

E. Landlord shall construct or cause to be constructed the Smoking Lounge on or
prior to the Effective Date pursuant to plans and specifications and a final
estimate of construction costs agreed to by both Landlord and Tenant. Tenant
shall pay any and all costs incurred with respect to the preparation and
approval of such plans and specifications as well as the construction of the
Smoking Lounge, including but not limited to any contractor’s profit and
overhead (collectively, “Construction Costs”); provided, however, that Tenant
shall not pay the cost of any developer markups associated with such
construction; and provided further, that Landlord shall credit against the
Smoking Lounge Rental next due and owing hereunder any Construction Costs paid
by Tenant as hereinafter provided. Within two (2) weeks after completion of the
Smoking Lounge, Landlord shall submit invoices for the construction Costs to
Tenant. Tenant shall pay the Construction Costs within twenty (20) days of
receipt of such invoices from Landlord. Landlord estimates that the Construction
Costs shall not exceed thirteen thousand five hundred forty-three dollars
($13,543.00) in the aggregate.

 

F. Notwithstanding anything contained herein to the contrary, Tenant expressly
covenants and agrees that (i) the door to the Smoking Lounge shall be kept
closed at all times, and (ii) Tenant shall use its best efforts to prohibit its
agents, employees, patrons, customers and invitees from smoking and/or loitering
in the halls outside the Smoking Lounge or

 

-2-



--------------------------------------------------------------------------------

in other common areas of the Building, near or around any Building exits or
outside of the Building. If Tenant defaults with respect to any of the covenants
contained in this Paragraph 72, Landlord shall give Tenant written notice of
such default. Thereafter, in the event of a continued or an additional default
with respect to any of the foregoing covenants, Landlord shall have the right to
terminate the lease of the Smoking Lounge by giving Tenant written notice of its
intent to so terminate no later than thirty (30) days prior to the effective
date of such termination. In such an event of termination, Tenant shall have no
additional liability under the Lease except that Tenant shall reimburse Landlord
for the value of the abatement granted at the commencement of the term.

 

G. Landlord acknowledges and agrees that if any future tenant desires a similar
smoking lounge in the Building, Landlord will use its reasonable efforts to
impose substantially similar standards on such tenant as have been imposed on
Tenant to promote proper ventilation and to limit interference with the
operations or quiet enjoyment of the other tenants in the Building.

 

4. Except as expressly set forth herein, the Lease shall remain unmodified and
in full force and effect, enforceable in accordance with its terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first set forth above.

 

LANDLORD:

ITASCA CENTER III LIMITED PARTNERSHIP,

a Texas limited partnership

By:  

GREAT LAKES- CHICAGO OFFICE III, INC.,

a Texas corporation, its general partner

    By:   LOGO [g92780img001.jpg]        

Its:

 

Agent

TENANT:

ARTHUR J. GALLAGHER & CO., a Delaware corporation

By:

  LOGO [g92780img002.jpg]    

Its:

 

President

 

-3-



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LEASE AGREEMENT

 

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Third Amendment”) is made as of
this                      day of                     , 1992, by and between
ITASCA CENTER III LIMITED PARTNERSHIP, a Texas limited partnership (“Landlord”),
and ARTHUR J. GALLAGHER & CO., a Delaware corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of July 26, 1989, as amended by that certain First Amendment to Lease dated as
of May 20, 1991 and by that certain Second Amendment to Lease Agreement dated as
of November 13, 1991 (as so amended, the “Lease”), whereby Landlord demised and
leased to Tenant certain space (the “Leased Premises”) in the building known as
Two Pierce Place, Itasca, Illinois (the “Building”), which space is more
particularly described in the Lease. All capitalized terms not otherwise defined
in this Third Amendment shall have the same meaning ascribed to such terms in
the Lease;

 

WHEREAS, Tenant desires to construct and add to the Leased Premises a patio;

 

WHEREAS, Landlord and Tenant desire to amend the Lease on the terms and
conditions hereinafter set forth; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant covenant and agree to
amend the Lease as follows:

 

1. The foregoing recitals are incorporated in this Third Amendment as fully set
forth herein.

 

2. New Paragraph 73 is hereby inserted as follows:

 

73. Patio.

 

A. Landlord hereby demises and leases to Tenant, and Tenant hereby accepts and
leases from Landlord, commencing on the date hereof and ending on the
Termination Date, certain space contiguous to the ground floor of the Building,
as outlined on Exhibit A attached hereto and made a part hereof (the “Patio
Space”). Except as specifically set forth in this Paragraph 73, all terms and
conditions of this Lease shall apply to the Patio Space as if the Patio Space
were part of the Leased Premises, and all references to the Leased Premises
contained herein, shall, where applicable, be deemed to be references to the
Leased Premises and the Patio Space.

 

B. Tenant shall, at its sole cost and expense, cause to be constructed and/or
installed (i) a patio within the Patio Space (the “Patio”), and (ii) all of the
other improvements and landscaping depicted or identified in the plans (the
“Plans”) dated July 5, 1991 and attached hereto as Exhibit “A”, with the
exception of Tenant’s logo which shall not be constructed (collectively, the
“Improvements”). The Plans may not be further amended without the prior written
consent of Landlord. Tenant shall cause the construction of the Improvements to
commence promptly after the date hereof and to be prosecuted with due diligence
until completion. All of the Improvements shall be sub-constructed by Concrete
Structures, Inc. The landscaping required by the Plans shall be installed by a
sub-contractor approved by Landlord in writing. The exterior lighting which is
to be installed pursuant to the Plans shall be controlled



--------------------------------------------------------------------------------

through the Building’s automation system. Upon completion of the Improvements,
any adjoining property or land, including but not limited to landscaping, which
is disturbed, altered, damaged or destroyed in connection with the construction
or installation of the Improvements shall be restored by Tenant, at its sole
cost and expense, to the condition which existed immediately prior to the
commencement of construction or installation of the Improvements, as reasonably
determined by Landlord. The transplanting of any trees which is required in
connection with the construction or installation of the Improvements shall be
performed under the direct supervision of Landlord but at Tenant’s sole cost and
expense. Upon completion of the Improvements, the existing irrigation system
shall be restored by Tenant, at its sole cost and expense, to proper operating
condition, as reasonably determined by Landlord. Tenant shall, at its sole cost
and expense, cause a minimum of two taps off of the irrigation system to be
installed for the purpose of permitting hand watering. Tenant shall, at its sole
cost and expense and at all times during the term of the Lease, maintain the
card reader to be installed at the Patio door pursuant to the Plans in proper
operating condition and in compliance with Itasca Fire Department requirements.
The installation of the card reader must include Building standard locking
hardware that will be keyed to the Building master system. Tenant shall assure
Landlord, in Landlord’s determination, that Landlord will have access to the
Patio from the Patio door. The construction and installation of the Improvements
and the other work required to be performed by Tenant pursuant to this
Subparagraph B are collectively referred to herein as the “Work.”

 

C. Tenant shall, at its sole cost and expense, obtain all permits, licenses,
authorizations and approvals of all governmental authorities necessary to
construct, occupy and use the Improvements or to otherwise perform the Work. All
of the Improvements and the performance of the Work shall, at Tenant’s sole cost
and expense, comply with all applicable laws, statutes, ordinances, codes, rules
and regulations and the local Board of Fire Underwriters (the “Laws”). Tenant
shall cause the Work to be completed in a lien-free manner and shall immediately
discharge of record (or bond over to the satisfaction of Landlord’s title
insurance company) any liens which arise out of the performance of any portion
of the Work. Tenant shall cause the Work to be performed in such a manner so as
to minimize interference with the use and occupancy of the Building by Landlord
or other tenants.

 

D. At all times prior to the completion of the Work, Tenant shall, at its sole
cost and expense, maintain or cause to be maintained a policy of Builder’s Risk
Insurance covering the Building. Such insurance policy shall (i) be in form and
substance reasonably satisfactory to Landlord, (ii) name Landlord as an
additional insured and (iii) provide that Landlord will receive 30 days’ written
notice prior to the cancellation or material modification of such policy.

 

E. Tenant hereby indemnifies and holds Landlord harmless from and against any
and all claims, liabilities, damages, losses, costs and expenses, including but
not limited to attorney’s fees, asserted against or incurred by Landlord which
arise out of or relate in any manner whatsoever to the Work except for any of
the foregoing

 

-2-



--------------------------------------------------------------------------------

which are directly attributable to Landlord’s gross negligence or willful
misconduct. Tenant shall pay all costs associated with or incurred in connection
with the Work, including but not limited to all costs required to obtain the
approval of Landlord, the holder of any mortgage encumbering the Building and
Hamilton Lakes Property Owners’ Association to the construction and installation
of the Improvements.

 

F. At or prior to the completion of the Work, Tenant shall deliver to Landlord a
warranty, in form and substance reasonably satisfactory to Landlord, from
Vistawall (or such other person or entity which furnishes the patio door shown
on the Plans if Vistawall fails to furnish the same) that the patio door will be
air and water tight. The warranty shall expressly provide that it runs in favor
of Landlord.

 

G. Tenant shall, at its sole cost and expense, decorate the interior of the
Patio Space with furniture, furnishings and trash receptacles, the design and
appearance of which shall be approved by Landlord, which approval shall not be
unreasonably withheld.

 

H. Tenant shall not be required to permit Landlord and other Building Tenants
and their respective employees to have access to and to use the Patio Space on
an individual basis for the purpose of eating breakfast and lunch and taking
“coffee breaks”. However, to the extent Tenant elects not to permit such use,
Tenant shall be solely responsible for enforcing such election and Landlord
shall bear no responsibility for such enforcement, other than to encourage the
compliance of its own employees with this restriction.

 

I. Tenant shall not permit any beer, wine or liquor to be served from or
consumed upon the Patio Space unless (i) Tenant has obtained all licenses,
permits and other governmental authorizations necessary to permit such service
or consumption and has otherwise complied with all Laws relating to the service
and consumption of beer, wine and liquor, and (ii) maintains dramshop insurance
which (A) is in form and substance satisfactory to Landlord, (B) names Landlord
as an additional insured, and (C) provides that Landlord shall receive 30 days’
written notice prior to the cancellation or material modification of such
policy. In the event alcoholic beverages are made available or consumed within
the Patio Space during any party, reception or similar function, the party
sponsoring such party, reception or similar function shall be required to
indemnify, defend, protect and hold Landlord or Tenant, or Landlord and Tenant,
as the case may be, harmless from and against any and all claims, liabilities,
damages, losses, costs and expenses, including but not limited to attorneys’
fees, asserted against or incurred by Landlord and Tenant or Landlord or Tenant,
as the case may be, which arise out of or related in any manner whatsoever to
the use of the Patio Space, including the consumption of alcoholic beverages
thereon.

 

J. Notwithstanding anything to the contrary contained in the Lease, Landlord
shall, at Tenant’s sole cost and expense, maintain the Patio and Patio Space and
keep the same in good condition and repair. Such maintenance shall include
(i) janitorial maintenance, which shall consist of trash removal twice a day,
Monday through Friday, and general cleaning each evening, Monday through Friday,
(ii) light bulb replacement and (iii) landscape maintenance. Tenant shall
reimburse Landlord for all

 

-3-



--------------------------------------------------------------------------------

costs incurred by Landlord pursuant to this Paragraph J on a monthly basis in
the same manner and at the same times as common area maintenance charges are
paid by Tenant pursuant to the Lease.

 

4. Except as expressly set forth herein, the Lease shall remain unmodified and
in full force and effect, enforceable in accordance with its terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the day and year first set forth above.

 

LANDLORD:

ITASCA CENTER III LIMITED PARTNERSHIP,

a Texas limited partnership

By:  

GREAT LAKES-CHICAGO OFFICE III, INC.,

a Texas corporation, its General Partner

    By:   LOGO [g92780img006.jpg]    

Its:

 

Agent

TENANT:

ARTHUR J. GALLAGHER & CO.,

a Delaware corporation

By:

  LOGO [g92780img005.jpg]

Its:

 

V.P.

 

-4-



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO LEASE AGREEMENT

 

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Fourth Amendment”) is made as of
this          day of                     , 1992, by and between ITASCA CENTER
III LIMITED PARTNERSHIP, a Texas limited partnership (“Landlord”), and ARTHUR J.
GALLAGHER & CO., a Delaware corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of July 26, 1989, as amended by that certain First Amendment to Lease dated as
of May 20, 1991, that certain Second Amendment to Lease Agreement dated as of
November 13, 1991, and that certain Third Amendment to Lease Agreement dated as
of                     , 1992 (as so amended, the “Lease”), whereby Landlord
demised and leased to Tenant certain space in the building known as Two Pierce
Place, Itasca, Illinois (the “Building”);

 

WHEREAS, Landlord desires to market the Building as “Two Pierce Place”;

 

WHEREAS, Landlord and Tenant desire to amend the Lease on the terms and
conditions hereinafter set forth; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant covenant and agree to
amend the Lease as follows:

 

1. The foregoing recitals are incorporated in this Fourth Amendment as fully set
forth herein.

 

2. Notwithstanding anything contained in the Lease, Landlord shall have the
right to market the Building as “Two Pierce Place”, including identification as
such in all of Landlord’s brochures, letterhead or other written materials
issued by Landlord concering the Building, and shall not be required to market
the Building as “Gallagher Centre”.



--------------------------------------------------------------------------------

3. Except as expressly set forth herein, the Lease shall remain unmodified and
in full force and effect, enforceable in accordance with its terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the day and year first set forth above.

 

LANDLORD:

ITASCA CENTER III LIMITED PARTNERSHIP,

a Texas limited partnership

By:  

GREAT LAKES-CHICAGO OFFICE III, INC.,

a Texas corporation, its General Partner

    By:   LOGO [g92780img006.jpg]    

Its:

    TENANT:

ARTHUR J. GALLAGHER & CO.,

a Delaware corporation

By:

  LOGO [g92780img005.jpg]

Its:

 

V.P.

 

2



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO LEASE AGREEMENT

 

THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this “Fifth Amendment”) made as of this
31st day of August, 1992, by and between ITASCA CENTER III LIMITED PARTNERSHIP,
a Texas limited partnership (“Landlord”), and ARTHUR J. GALLAGHER & CO., a
Delaware corporation (“Tenant”);

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into a certain Lease Agreement dated as of
July 26, 1989, as amended by that certain First Amendment to Lease dated as of
May 20, 1991, that certain Second Amendment to Lease dated as of November 13,
1991, that certain Third Amendment to Lease dated as of ______________, 1992,
and that certain Fourth Amendment to Lease dated as of _____________, 1992 (as
so amended, the “Lease”), whereby Landlord demised and leased to Tenant certain
space in the building known as Two Pierce Place, Itasca, Illinois (the
“Building”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease as more particularly
herein set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged by Landlord and Tenant, Landlord and Tenant do
hereby covenant and agree to amend the Lease as follows:

 

1. The foregoing recitals are incorporated into this Fifth Amendment as
hereinabove fully set forth.

 

2. Effective on the later of August 1, 1992, or the date Tenant takes occupancy
of the Additional Premises (as this term is hereinafter defined), Subparagraph
3B is hereby amended by (i) deleting the figure “205,627 square feet” and
inserting the figure “208,646 square feet” in lieu thereof, and (ii) deleting
Tenant’s Proportionate Share of “42.208%” and inserting Tenant’s Proportionate
Share of “42.841%” in lieu thereof.

 

3. New Paragraph 74 is hereby inserted as follows:

 

74. Additional Premises.

 

A. Landlord hereby demises and leases to Tenant and Tenant hereby accepts and
leases from Landlord, commencing upon the later of August 1, 1992, or the date
Tenant takes occupancy of the Additional Premises (this date being hereinafter
referred to as the “Additional Premises Commencement Date”), certain space
consisting of 3019 square feet located on the seventh floor of the Building, as
outlined in Exhibit A attached hereto and made a part hereof (the “Additional
Premises”). Except as specifically set forth in this Paragraph 74, all terms and
conditions of this Lease shall apply to the Additional Premises as if the
Additional Premises were part of the Leased Premises and all references to the
Leased Premises contained herein shall, where applicable, be deemed to be
references to the Leased Premises and the Additional Premises.

 

B. Base Rent payable pursuant to this Lease with respect to the Additional
Premises shall be as follows (subject to Paragraph C., below): (a) $3,836.65 per
month from the Additional Premises Commencement Date (as hereinafter defined)
through the expiration of the fifth year of the Term (equivalent to an annual
rate of $15.25 per annum per rentable square foot of the Additional



--------------------------------------------------------------------------------

Premises), XXX,088.23 per month for the second (5) years of the Term (equivalent
to an annual rate of $16.25 per annum per rentable square foot of the Additional
Premises), and (c) $4,717.19 per month for the third (5) years of the Term
(equivalent to an annual rate of $18.75 per annum per rentable square foot of
the Additional Premises). Base Rent for any partial calendar month during the
Term shall be prorated.

 

C. Notwithstanding anything to the contrary contained in this Lease, Landlord
will abate the Base Rent (and not that portion of the Additional Rent that is
attributable to Operating Costs, Taxes, and CPI Adjustments), but only with
respect to the portion thereof that is attributable to the Additional Premises,
for a period of twelve (12) months from and after the Additional Premises
Commencement Date. If, at any time during the three (3) year period beginning on
the Additional Premises Commencement Date, Tenant suffers or permits an Event of
Default to occur, which Event of Default results in Landlord exercising its
right to terminate this Lease pursuant to Paragraph 19 hereof, then (i) the
provisions of the immediately preceding sentence shall be deemed null and void
as if they had never been set forth in this Lease and (ii) an amount equal to
the total of the Rent Abatement theretofore allowed shall be added to, and
constitute a part of, Landlord’s damages pursuant to Paragraph 19C of this
Lease.

 

D. Landlord shall improve or shall cause the Additional Premises to be improved
according to plans and specifications (the “Plans and Specifications”) and a
final estimate of construction costs agreed to by both Landlord and Tenant. If
the actual cost of improving the Additional Premises is less than $75,475.00
(the Buildout Allowance), then the difference between the actual cost of
improving the Additional Premises and the Buildout Allowance may be utilized by
Tenant to reimburse Tenant for those expenses incurred by Tenant in moving into
and furnishing the Additional Premises or this difference may be used by Tenant
as a credit against any Rent payable by Tenant under this Lease. If the actual
cost of improving the Additional Premises at any time equals the Buildout
Allowance or if at any time Landlord reasonably determines that the remaining
Buildout Allowance is insufficient to complete the improvements to the
Additional Premises in accordance with the Plans and Specifications,
(a) Landlord may immediately cease any further improvements to the Additional
Premises, if Tenant no longer has sufficient financial ability to directly pay
for all costs of improving the Additional Premises in excess of the Buildout
Allowance, and (b) in all other events, Landlord shall invoice Tenant for all
excess amounts from time to time, but not more often than once each calendar
month (these invoices to be accompanied by copies of customary supporting
vouchers, bills, and other materials) and Tenant shall pay each invoice in full
within 10 days after receipt.

 

E. In no event shall the Additional Premises be considered to be a portion of an
Eligible Floor or be considered to be Expansion Space (as these terms are
defined in Paragraph 37.A of this Lease) and in no event shall the terms and
conditions of Paragraph 37.A be applicable to the Additional Premises. Landlord
has no obligation to provide Tenant with an additional 3,019 rentable square
feet on any other floor in the Building at the time that Tenant exercises its
option for the 17,452 rentable square feet in the Building on the seventh floor
pursuant to Paragraph 37.A hereof.

 

-2-



--------------------------------------------------------------------------------

4. Except as expressly set forth herein, the Lease shall remain unmodified and
in full force and effect, enforceable in accordance with its terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the day and year first above set forth.

 

LANDLORD:

Itasca Center III Limited Partnership, a Texas limited partnership By:   Great
Lakes-Chicago Office III, Inc., a Texas corporation, General Partner By:   LOGO
[g92780img006.jpg]    

Its:

   

TENANT:

Arthur J. Gallagher & Co., a Delaware corporation

By:

  LOGO [g92780img005.jpg]    

Its:

 

Vice President

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO LEASE AGREEMENT

 

This SIXTH AMENDMENT TO LEASE AGREEMENT (the “Amendment”) is made this
_____________ day of October, 1994 by and between Itasca Center III Limited
Partnership, a Texas limited partnership (the “Landlord”) and Arthur J.
Gallagher & Co., a Delaware corporation (the “Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of July 26, 1989, as amended by that certain First Amendment to Lease dated as
of May 20, 1991, by that certain Second Amendment to Lease dated as of
November 13, 1991, by that certain Third Amendment to Lease dated as of
_______________, 1992, by that certain Fourth Amendment to Lease dated as of
______________, 1992, and by that certain Fifth Amendment to Lease Agreement
dated as of August 31,1992 (as so amended, the “Lease”), pursuant to which
Landlord leased to Tenant and Tenant rented from Landlord certain space in the
building commonly known as Two Pierce Place, Itasca, Illinois (the “Building”);
and

 

WHEREAS, Landlord and Tenant desire to amend the Lease as more particularly set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby covenant and agree
as follows:

 

1. All capitalized terms not otherwise defined herein shall have the meanings
ascribed in the Lease.

 

2. Landlord and Tenant hereby agree that notwithstanding anything to the
contrary in the Lease, including, without limitation, paragraph 37A of the
Lease, Tenant hereby waives its Second Expansion Option solely as it relates to
Tenant’s right to expand the Leased Premises into the 19th floor of the Building
(the “19th Floor Second Option”). In consideration of waiving the 19th Floor
Second Option, Landlord and Tenant hereby agree that the Third Expansion Option
for the 19th floor (the “19th Floor Third Option”) is exercisable by delivering
written notice to Landlord on or before December 1, 1998, in which event the
Effective Date for the 19th Floor Third Option will be March 1, 2001. In no
event shall Tenant’s waiver of the 19th Floor Second Option have any affect on
the remaining Expansion Options under the Lease or on the Second Expansion
Option or Third Expansion Option as they relate to any floors other than the
19th floor.



--------------------------------------------------------------------------------

3. Except to the extent expressly set forth herein, the Lease shall remain in
full force and effect, enforceable in accordance with its terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment to
Lease Agreement as of the day and year first above written.

 

LANDLORD:

Itasca Center III Limited Partnership,

a Texas limited partnership.

By:  

Great Lakes-Chicago Office III, Inc.,

a Texas corporation, General Partner

    By:        

Its:

    TENANT: Arthur J. Gallagher & Co., a Delaware corporation.

By:

  LOGO [g92780img005.jpg] Its:  

V.P.



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO LEASE AGREEMENT

 

THIS, SEVENTH AMENDMENT TO LEASE AGREEMENT (this “Seventh Amendment”) made as of
this 10th day of February, 1999, by and between HGC/Two Pierce Limited
Partnership, an Illinois limited partnership, as successor to Itasca Center III
Limited Partnership, a Texas limited partnership (“Landlord”) and Arthur J.
Gallagher & Co., a Delaware Corporation (“Tenant”);

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into a certain lease agreement dated as of
July 26, 1989, as amended by that certain First Amendment to Lease dated as of
May 20, 1991, by that certain Second Amendment to Lease dated as of November 13,
1991, by that certain Third Amendment to Lease dated as of July 14, 1992, by
that certain Fourth Amendment to Lease dated as of August 10, 1992, by that
certain Fifth Amendment to Lease dated August 31, 1992, and by that certain
Sixth Amendment to Lease dated October 5, 1994 (as so amended, the “Lease”),
pursuant to which Landlord leased to Tenant and Tenant rented from Landlord
certain space in the building commonly known as Two Pierce Place, Itasca,
Illinois (the “Building”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease as more particularly set
forth in the Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby covenant and agree
as follows:

 

  1. Effective on February 1, 1999, Subparagraph 3B is hereby amended by
(i) deleting the figure “208,646 square feet” and inserting the figure “225,927
square feet” in lieu thereof, and (ii) deleting Tenant’s Proportionate Share of
“42.841%” and inserting Tenant’s Proportionate Share of “46.389%” in lieu
thereof.

 

  2. New Paragraph 75 is hereby inserted as follows:

 

  75. Additional Premises

 

  A. Landlord hereby demises and leases to Tenant and Tenant hereby accepts and
leases from Landlord, commencing on February 1, 1999 (this date being hereafter
referred to as the “Additional Premises Commencement Date”), certain space
consisting of 17,281 square feet located on the seventh floor of the Building,
as outlined in Exhibit A attached hereto and made a part hereof (the “Additional
Premises”). Except as specifically set forth in this Paragraph 75, all terms and
conditions of this Lease shall apply to the Additional Premises as if the
Additional Premises were part of the Leased Premises and all references to the
Leased Premises contained herein shall, where applicable, be deemed to be
references to the Leased Premises and the Additional Premises.

 

  B. Net Base Rent payable pursuant to this lease with respect to the Additional
Premises shall be as follows (subject to Paragraph C., below): $27,721.60 per
month from the Additional Premises Commencement Date (as hereinafter defined)
through to the expiration date of February 28, 2006, except that the net base
rent will escalate annually at the rate of 2 1/2%.

 

  C.

Notwithstanding anything to the contrary contained in this Lease, in the event
the Additional Premises are not ready for occupancy on February 1, 1999, then
Tenant shall pay only taxes and operating expenses for said Additional Premises
until March



--------------------------------------------------------------------------------

 

1, 1999 or the date Tenant takes occupancy of the Additional Premises, whichever
is earlier. Payment of base rent will commence no later than March 1,1999.

 

  D. Landlord agrees to reimburse Tenant an allowance (the “Tenant Improvement
Allowance”) of $259,215.00 towards the cost of all Tenant Improvements
(including all architectural and design costs) for the Additional Premises.
Tenant shall provide Landlord with paid invoices for actual Tenant Improvement
costs, together with lien waivers from the general contractor and all
subcontractors for the work which is the subject of those invoices. Landlord
will reimburse Tenant within thirty (30) days of receipt of invoices.

 

  3. Except as expressly set forth herein, the Lease shall remain unmodified and
in full force and effect, enforceable in accordance with its terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment as
of the day and year first above set forth.

 

LANDLORD:

HGC/Two Pierce Limited Partnership

an Illinois limited partnership

By:  

HG/Two Pierce, L.L.C.,

an Illinois limited liability company,

its sole General Partner

By:  

H.P. – Itasca Two Pierce, L.L.C.,

an Illinois limited liability company,

its Managing Member

By:        

Ronald C. Lunt, Managing Member

TENANT:

Arthur J. Gallagher & Co., a Delaware Corporation By:   LOGO [g92780img005.jpg]

Title:

 

V.P.



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g92780img009.jpg]



--------------------------------------------------------------------------------

EIGHTH AMENDMENT TO LEASE AGREEMENT

 

THIS, EIGHTH AMENDMENT TO LEASE AGREEMENT (this “Eighth Amendment”) made as of
the 26th day of July, 2001, by and between HGC/Two Pierce Limited Partnership,
an Illinois limited partnership, as successor to Itasca Center III Limited
Partnership, a Texas limited partnership (“Landlord”) and Arthur J. Gallagher &
Co., a Delaware Corporation (“Tenant”);

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into a certain lease agreement dated as of
July 26, 1989, as amended by that certain First Amendment to Lease dated as of
May 20, 1991, by that certain Second Amendment to Lease dated as of November 13,
1991, by that certain Third Amendment to Lease dated as of July 14,1992, by that
certain Fourth Amendment to Lease dated as of August 10, 1992, by that certain
Fifth Amendment to Lease dated August 31, 1992, by that certain Sixth Amendment
to Lease dated October 5,1994, and by that certain Seventh Amendment to Lease
dated February 10,1999 (as so amended, the “Lease”), pursuant to which Landlord
leased to Tenant and Tenant rented from Landlord certain space in the building
commonly known as Two Pierce Place, Itasca, Illinois (the “Building”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease as more particularly set
forth in this Amendment.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby covenant and agree
as follows:

 

  1. Effective May 1, 2001, Subparagraph 3B is hereby amended by (i) deleting
the figure “225,927 square feet” and inserting the figure “229,683 square feet”
in lieu thereof, and (ii) deleting Tenant’s Proportionate Share of “46.389%” and
inserting Tenant’s Proportionate Share of “47.100%” in lieu thereof.

 

  2. New Paragraph 75 is hereby inserted as follows:

 

  75. Additional Premises

 

  A. Landlord hereby demises and leases to Tenant and Tenant hereby accepts and
leases from Landlord, commencing on May 1, 2001 (this date being hereafter
referred to as the “Additional Premises Commencement Date”), certain space
consisting of 3,756 rentable square feet on the nineteenth (19th) floor of the
Building, as outlined in Exhibit A attached hereto and made a part hereof (the
“Additional Premises”). Except as specifically set forth in this Paragraph 75,
all terms and conditions of this Lease shall apply to the Additional Premises as
if the Additional Premises were part of the Leased Premises and all references
to the Leased Premises contained herein shall, where applicable, be deemed to be
references to the Leased Premises and the Additional Premises.

 

  B. Net Base Rent payable pursuant to this lease with respect to the Additional
Premises shall be as follows: (subject to Paragraph C, below): $8,261.83 per
month from the Additional Premises Commencement Date (as hereinafter defined)
through to the expiration date of February 28, 2006, except that the net base
rent will escalate annually at the rate of 3%.

 

  C. Notwithstanding anything to the contrary contained in this Lease, in the
event the Additional Premises are not ready for occupancy on May 1, 2001, then
Tenant shall pay only taxes and operating expenses for said Additional Premises
until June 1, 2001 or the date Tenant takes occupancy of the Additional
Premises, whichever is earlier. Payment of base rent will commence no later than
June 1, 2001.



--------------------------------------------------------------------------------

  D. Landlord agrees to reimburse Tenant an allowance (the “Tenant Improvement
Allowance”) of $52,180.00 towards the cost of all Tenant Improvements (including
all architectural and design costs) for the Additional Premises. Tenant shall
provide Landlord with paid invoices for actual Tenant Improvement costs,
together with lien waivers from the general contractor and all subcontractors
for the work which is the subject of those invoices. Landlord will reimburse
Tenant within thirty (30) days of receipt of invoices.

 

3. Except as expressly set forth herein, the Lease shall remain unmodified and
in full force and effect, enforceable in accordance with its terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment as of
the day and year first set forth above.

 

LANDLORD:

HGC/Two Pierce Limited Partnership

an Illinois limited partnership

By:  

HG/Two Pierce, L.L.C.,

an Illinois limited liability company,

it sole General Partner

By:  

H.P. - Itasca Two Pierce, L.L.C.,

an Illinois limited liability company,

its Managing Member

By:   LOGO [g92780img010.jpg]    

Ronald C. Lunt, Managing Member

TENANT:

Arthur J. Gallagher & Co., a Delaware Corporation By:   LOGO [g92780img005.jpg]

Title:

 

V.P.



--------------------------------------------------------------------------------

EXHIBIT A

 

LEVEL 19               

TWO PIERCE PLACE

Itasca, IL

              

HAMILTON

PARTNERS

              

 

LOGO [g92780img011.jpg]



--------------------------------------------------------------------------------

NINTH AMENDMENT TO LEASE AGREEMENT

 

THIS, NINTH AMENDMENT TO LEASE AGREEMENT (this “Ninth Amendment”) made as of
this 13th day of Nov. 2002, by and between HGC/Two Pierce Limited Partnership,
an Illinois limited partnership, as successor to Itasca Center III Limited
Partnership, a Texas limited partnership (Landlord) and Arthur J. Gallagher &
Co., a Delaware Corporation (“Tenant”)

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into a certain lease agreement (“Original
Lease”) dated July 26, 1989, as amended by that certain First Amendment to Lease
dated as of May 20, 1991, by that certain Second Amendment to Lease dated as of
November 13, 1991, by that certain Third Amendment to Lease dated as of July 14,
1992, by that certain Fourth Amendment to Lease dated as of August 10, 1992, by
that certain Fifth Amendment to Lease dated August 31, 1992, by that certain
Sixth Amendment to Lease dated October 5, 1994, by that certain Seventh
Amendment to Lease dated February 10, 1999, and by that certain Eighth Amendment
to Lease dated July 16, 2001 (as so amended, the “Lease”), pursuant to which
Landlord leased to Tenant and Tenant rented from Landlord certain space in the
building commonly known as Two Pierce Place, Itasca, Illinois (the “Building”);
and

 

WHEREAS, Landlord and Tenant now desire to amend the Lease as more particularly
set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby covenant and agree
as follows

 

  1. Effective November 1, 2002, Subparagraph 3B is hereby amended by
(i) deleting the figure “229,683 square feet” and inserting the figure “237,945”
in lieu thereof, and (ii) deleting Tenant’s Proportionate Share of “47.100%” and
inserting Tenant’s Proportionate Share of “48.857%” in lieu thereof.

 

  2. New Paragraph 75 is hereby inserted as follows:

 

  75. Additional Premises

 

  A. Landlord hereby demises and leases to Tenant and Tenant hereby accepts and
leases from Landlord, commencing on November 1, 2002 (this date being hereafter
referred to as the “Additional Premises Commencement Date”), certain space
consisting of 8,262 rentable square feet on the eighteenth (18th) floor of the
Building, as shown in Exhibit A attached hereto and made a part hereof (the
“Additional Premises”). Except as specifically set forth in this Paragraph 75,
all terms and conditions of this Lease shall apply to the Additional Premises as
if the Additional Premises were part of the Leased Premises and all references
to the Leased Premises contained herein shall, where applicable, be deemed to be
references to the Leased Premises and the Additional Premises.

 

  B. Net Base Rent payable pursuant to this Lease with respect to the Additional
Premises shall be as follows: $12,393.00 per month from the Additional Premises
Commencement Date (as hereinafter defined) through to the expiration date of
February 28, 2006, except that the net base rent shall escalate annually at the
rate of 3%.

 

  C. Landlord agrees to reimburse Tenant an allowance (the “Tenant Improvement
Allowance”) of $103,275.00 towards the cost of all Tenant Improvements
(including all architectural and design costs) for the Additional Premises.
Tenant shall provide Landlord with paid invoices for the actual Tenant
Improvement costs, together with lien waivers from the general contractor and
all subcontractors for the work relating to those invoices. Landlord shall
reimburse Tenant within thirty (30) days of receipt of invoices.



--------------------------------------------------------------------------------

  3. Except as expressly set forth herein, the Lease shall remain unmodified and
in full force and effect, enforceable in accordance with its terms.

 

IN WITNESS WHEREOF, the parties have executed this Ninth Amendment to Lease
Agreement as of the date and year first above written.

 

LANDLORD:

HGC/Two Pierce Limited Partnership

An Illinois limited partnership

By:  

HG/Two Pierce, L.L.C.

an Illinois limited liability company,

its sole General Partner

By:  

H.P. – Itasca Two Pierce, L.L.C.,

an Illinois limited liability company,

its Managing Member

By:   LOGO [g92780img010.jpg]    

Ronald C. Lunt, Managing Member

TENANT: Arthur J. Gallagher & Co., a Delaware corporation By:   LOGO
[g92780img012.jpg]

Title:

 

Vice President

 

2



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g92780img013.jpg]

 

LOGO [g92780img014.jpg]

 

3



--------------------------------------------------------------------------------

TENTH AMENDMENT TO LEASE AGREEMENT

 

THIS, TENTH AMENDMENT TO LEASE AGREEMENT (this “Tenth Amendment”) made as of
this 5th day of April, 2004, by and between HGC/Two Pierce Limited Partnership,
an Illinois limited partnership, as successor to Itasca Center III Limited
Partnership, a Texas limited partnership (Landlord) and Arthur J. Gallagher &
Co., a Delaware Corporation (“Tenant”)

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into a certain lease agreement (“Original
Lease”) dated July 26, 1989, as amended by that certain First Amendment to Lease
dated as of May 20, 1991, by that certain Second Amendment to Lease dated as of
November 13, 1991, by that certain Third Amendment to Lease dated as of July 14,
1992, by that certain Fourth Amendment to Lease dated as of August 10, 1992, by
that certain Fifth Amendment to Lease dated August 31, 1992, by that certain
Sixth Amendment to Lease dated October 5, 1994, by that certain Seventh
Amendment to Lease dated February 10, 1999, by that certain Eighth Amendment to
Lease dated July 16, 2001, and by that certain Ninth Amendment to Lease dated
November 13, 2002 (as so amended, the “Lease”), pursuant to which Landlord
leased to Tenant and Tenant rented from Landlord certain space in the building
commonly known as Two Pierce Place, Itasca, Illinois (the “Building”); and

 

WHEREAS, Landlord and Tenant now desire to amend the Lease as more particularly
set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby covenant and agree
as follows

 

  1. Effective August 1, 2004, Subparagraph 3B is hereby amended by (i) deleting
the figure “237,945” square feet and inserting the figure “240,725” in lieu
thereof, and (ii) deleting Tenant’s Proportionate Share of “48.857%” and
inserting Tenant’s Proportionate Share of “49.500%” in lieu thereof.

 

  2. New Paragraph 75 is hereby inserted as follows:

 

  75. Additional Premises

 

  A. Landlord hereby leases to Tenant and Tenant hereby accepts and leases from
Landlord, commencing on August 1, 2004 (this date being hereafter referred to as
the “Additional Premises Commencement Date”), certain space consisting of 2,780
rentable square feet on the eighteenth (18th) floor of the Building, as shown in
Exhibit A attached hereto and made a part hereof (the “Additional Premises”).
Except as specifically set forth in this Paragraph 75, all terms and conditions
of this Lease shall apply to the Additional Premises as if the Additional
Premises were part of the Leased Premises and all references to the Leased
Premises contained herein shall, where applicable, be deemed to be references to
the Leased Premises and the Additional Premises.



--------------------------------------------------------------------------------

  B. Net Base Rent payable pursuant to this Lease with respect to the Additional
Premises shall be as follows: $3,706.67 per month from the Additional Premises
Commencement Date (as hereinafter defined) through to the expiration date of
February 28, 2006, except that the net base rent shall escalate annually at the
rate of 3%.

 

  C. Tenant shall lease the Additional Premises “as is”.

 

  3. Except as expressly set forth herein, the Lease shall remain unmodified and
in full force and effect, enforceable in accordance with its terms.

 

IN WITNESS WHEREOF, the parties have executed this Tenth Amendment to Lease
Agreement as of the date and year first above written.

 

LANDLORD:

HGC/Two Pierce Limited Partnership

An Illinois limited partnership

By:  

HG/Two Pierce, L.L.C.

an Illinois limited liability company,

its sole General Partner

By:  

H.P. – Itasca Two Pierce, L.L.C,

an Illinois limited liability company,

its Managing Member

By:   LOGO [g92780img010.jpg]    

Ronald C. Lunt, Managing Member

TENANT:

Arthur J. Gallagher & Co., a Delaware corporation

By:   LOGO [g92780img015.jpg]

Title:

 

Chief Financial Officer

 

2



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g92780img016.jpg]

 

3



--------------------------------------------------------------------------------

ELEVENTH AMENDMENT TO LEASE

 

THIS ELEVENTH AMENDMENT TO LEASE is made as of this 10th day of February, 2005,
by and between HGC/Two Pierce Limited Partnership, an Illinois limited
partnership (“Landlord”) and Arthur J. Gallagher & Co., a Delaware corporation
(“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord’s predecessor in interest and Tenant entered into a written
lease dated July 26, 1989 (the “Original Lease”), as amended by that certain
First Amendment to Lease dated as of May 20, 1991, that certain Second Amendment
to Lease dated as of November 13, 1991, that certain Third Amendment to Lease
dated as of July 14, 1992, that certain Fourth Amendment to Lease dated as of
August 10, 1992, that certain Fifth Amendment to Lease dated as of August 31,
1992, that certain Sixth Amendment to Lease dated as of October 5, 1994, that
certain Seventh Amendment to Lease dated as of February 10, 1999, that certain
Eighth Amendment to Lease dated as of July 16, 2001, that certain Ninth
Amendment to Lease dated as of November 13, 2002, and that certain Tenth
Amendment to Lease dated as of April 5, 2004 (collectively, the “Amended Lease”)
for approximately 240,725 rentable square feet (the “Premises”) and 631 square
feet of storage space (the “Storage Space”), at Two Pierce Place, Itasca,
Illinois; and

 

WHEREAS, Tenant has exercised its option to extend the Term of the Amended Lease
pursuant to Paragraph 41 of the Original Lease.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter contained, Landlord and Tenant hereby agree as follows:

 

1. Term. The Term of the Amended Lease shall be extended from the current
Termination Date of February 28, 2006, until February 28, 2011 (the “Extension
Term”).

 

2. Base Rent. Tenant shall pay as Monthly Base Rent for the Premises for the
Extension Term the following amounts:

 

Period

--------------------------------------------------------------------------------

  

Monthly

Base Rent

--------------------------------------------------------------------------------

3/1/06 – 1/31/07

   $ 240,725.00

2/1/07 – 2/28/07

   $ 0.00

3/1/07 – 1/31/08

   $ 245,539.50

2/1/08 – 2/29/08

   $ 0.00

3/1/08 – 1/31/09

   $ 250,450.29

2/1/09 – 2/28/09

   $ 0.00

3/1/09 – 1/31/10

   $ 255,459.30

2/1/10 – 2/28/10

   $ 0.00

3/1/10 – 1/31/11

   $ 260,568.48

2/1/11 – 2/28/11

   $ 0.00

 

1



--------------------------------------------------------------------------------

3. Storage Space Rental. Tenant shall pay as Monthly Storage Space Rental for
the Storage Space for the Extension Term the following amounts:

 

Period

--------------------------------------------------------------------------------

   Monthly
Base Rent


--------------------------------------------------------------------------------

3/1/06 – 2/28/07

   $ 525.83

3/1/07 – 2/29/08

   $ 541.61

3/1/08 – 2/28/09

   $ 557.86

3/1/09 – 2/28/10

   $ 574.59

3/1/10 – 2/28/11

   $ 591.83

 

4. Improvements. Landlord shall have no obligation to alter or improve the
Premises or the Storage Space and Tenant agrees to accept the Premises and the
Storage Space in their then “AS IS” condition. Tenant hereby waives any right to
require Landlord to paint the Premises during the Extension Term pursuant to
Paragraph 49 of the Original Lease (Refurbishment of Leased Premises).

 

5. Superceded Provision.

 

A. Paragraph 4 of the Original Lease (CPI Adjustment) shall not apply to the
Extension Term. Therefore, with respect to periods during the Term after
March 1, 2007, Tenant shall not pay increases in Base Rent based upon increases
in the Consumer Price Index.

 

B. Paragraph 37 of the Original Lease (Expansion Options) is hereby deleted and
shall have no further force or effect.

 

6. Broker’s Commission. Tenant represents that Tenant has not directly dealt
with any broker in connection with this Eleventh Amendment and agrees to
indemnify and hold Landlord and the managing agent and leasing agent harmless
from all losses, damages, claims, liens, liabilities, costs and expense
(including without limitation reasonable attorney’s fees) arising from any
claims or demands of any broker or brokers or finders for any commission or
other compensation alleged to be due such broker or brokers or finders in
connection with its participating on behalf of Tenant in the negotiation of this
Eleventh Amendment or in exhibiting the Premises.

 

7. Terms of Amended Lease. Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Amended Lease.

 

8. Incorporation of Amended Lease. Except as otherwise amended hereby, the terms
and covenants of the Amended Lease remain in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Eleventh Amendment as
of the day and year first above written.

 

LANDLORD:

HGC/Two Pierce Limited Partnership, an Illinois limited partnership By:   HG/Two
Pierce, L.L.C., an Illinois limited liability company, its sole general partner
By:   H.P. – Itasca Two Pierce, L.L.C., an Illinois limited liability company,
its Managing Member By:   LOGO [g92780img010.jpg]

Its:

 

Managing Member

TENANT:

Arthur J. Gallagher & Co., a Delaware corporation

By:   LOGO [g92780img015.jpg]

Its:

 

CFO

 

3



--------------------------------------------------------------------------------

TWELFTH AMENDMENT TO LEASE

 

THIS TWELFTH AMENDMENT TO LEASE is made as of this 10th day of February, 2005,
by and between HGC/Two Pierce Limited Partnership, an Illinois limited
partnership (“Landlord”) and Arthur J. Gallagher & Co., a Delaware corporation
(“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord’s predecessor in interest and Tenant entered into a written
lease dated July 26, 1989 (the “Original Lease”), as amended by that certain
First Amendment to Lease dated as of May 20, 1991, that certain Second Amendment
to Lease dated as of November 13, 1991, that certain Third Amendment to Lease
dated as of July 14, 1992, that certain Fourth Amendment to Lease dated as of
August 10, 1992, that certain Fifth Amendment to Lease dated as of August 31,
1992, that certain Sixth Amendment to Lease dated as of October 5, 1994, that
certain Seventh Amendment to Lease dated as of February 10, 1999, that certain
Eighth Amendment to Lease dated as of July 16, 2001, that certain Ninth
Amendment to Lease dated as of November 13, 2002, that certain Tenth Amendment
to Lease dated as of April 5, 2004, and that certain Eleventh Amendment to Lease
dated as of (collectively, the “Amended Lease”) for approximately 240,725
rentable square feet (the “Current Premises”) and 631 square feet of storage
space, at Two Pierce Place, Itasca, Illinois; and

 

WHEREAS, Landlord and Tenant have agreed to expand the Current Premises, all on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter contained, Landlord and Tenant hereby agree as follows:

 

1. Additional Premises. Landlord and Tenant have agreed that in addition to the
Current Premises, beginning as of July 15, 2005 (the “2nd Floor Additional
Premises Commencement Date”), Tenant will lease Suite 200 containing
approximately 3,809 rentable square feet on the 2nd floor (the “2nd Floor
Additional Premises”) as shown on Exhibit B attached hereto and incorporated
herein. Further, Landlord and Tenant have agreed that in addition to the Current
Premise sand the 2nd Floor Additional Premises, beginning as of September 1,
2005 (the “14th Floor Additional Premises Commencement Date”), Tenant will lease
Suite 1400 containing approximately 19,998 rentable square feet on the 14th
floor (the “14th Floor Additional Premises”) as shown on Exhibit A attached
hereto and incorporated herein Therefore, as of each Additional Premises
Commencement Date, and with respect to periods thereafter during the Term, the
term “Leased Premises” shall mean such Additional Premises as well as the
Current Premises, unless the context requires otherwise.

 

1



--------------------------------------------------------------------------------

2. Base Rent. Tenant shall pay as Monthly Base Rent for the 14th Floor
Additional Premises and for the 2nd Floor Additional Premises for the Term the
following amounts:

 

Period

--------------------------------------------------------------------------------

   Monthly
Base Rent


--------------------------------------------------------------------------------

7/15/05 – 7/31/05

   $ 2,088.81

8/1/05 – 8/31/05

   $ 3,809.00

9/1/05 – 1/31/07

   $ 23,807.00

2/1/07 – 2/28/07

   $ 0.00

3/1/07 – 1/31/08

   $ 24,283.14

2/1/08 – 2/29/08

   $ 0.00

3/1/08 – 1/31/09

   $ 24,768.80

2/1/09 – 2/28/09

   $ 0.00

3/1/09 – 1/31/10

   $ 25,264.18

2/1/10 – 2/28/10

   $ 0.00

3/1/10 – 1/31/11

   $ 25,769.46

2/1/11 – 2/28/11

   $ 0.00

 

3. Tenant’s Proportionate Share. Effective as of July 15, 2005, Subparagraph 3B
of the Original Lease is hereby amended by (i) deleting the figure “240,725” and
inserting the figure “244,534” in lieu thereof, and (ii) deleting Tenant’s
Proportionate Share of “49.500%” and inserting Tenant’s Proportionate Share of
“50.297%” in lieu thereof. Effective as of September 1, 2005, Subparagraph 3B of
the Original Lease is hereby amended by (i) deleting the figure “244,534” and
inserting the figure “264,532” in lieu thereof, and (ii) deleting Tenant’s
Proportionate Share of “53.612%” and inserting Tenant’s Proportionate Share of
“54.410%” in lieu thereof.

 

4. Improvements. Landlord shall have no obligation to alter or improve either
the 14th Floor Additional Premises or the 2nd Floor Additional Premises and
Tenant agrees to accept such Additional Premises in their then “AS IS”
condition.

 

5. Expansion of Premises. Tenant shall lease the first available full floor in
the Building containing approximately 19,998 rentable square feet of space (the
“Expansion Space”) effective as the Expansion Commencement Date. The Expansion
Space shall automatically be included in the Premises effective as of the
Expansion Commencement Date and all of the covenants, conditions and provisions
of the Amended Lease (as further amended hereby) shall thereupon be applicable
to the Expansion Space, except that (x) the Annual and Monthly Base Rent for
each period during the Term shall be increased proportionately based upon the
Annual and Monthly Base Rent for each period for the Current Premises (except
that in the months that no Base Rent is due and payable with respect to the
Current Premises, Base Rent shall be due and payable with respect to the
Expansion Space at the rate per square foot for the previous month),
(y) Tenant’s proportionate share shall increase accordingly, and (z) the renewal
option set forth in Paragraph 41 of the Original Lease shall apply to the
Expansion Space except that the Base Rent for the Expansion Space during such
renewal term shall be determined in accordance with Paragraph 38 of the Original
Lease as modified by Paragraph 6 hereof. The Expansion Space shall be leased on
an “AS IS” basis, except that Landlord will provide Tenant a construction
allowance determined by multiplying $25 per rentable square foot in the
Expansion Space by a fraction which has as its numerator the number of days then
(i.e., as of the Expansion Commencement Date) remaining in the Term after
March 1, 2006 and until February 28, 2011, and which has as its denominator the
total number of days from March 1, 2006 until February

 

2



--------------------------------------------------------------------------------

28, 2011. The construction allowance shall be paid one half upon completion of
the improvements (and receipt of final lien waivers and other applicable
evidence of completion of the work in accordance with applicable laws and
approved plans, if applicable), one quarter on March 1, 2009, and the balance on
March 1, 2010. As used herein, the term “Expansion Commencement Date” shall mean
the date set forth in a notice to Tenant as the date that a full floor in the
Building will be available for lease (which date may not be less than sixty
(60) days after the date of Landlord’s notice). If Landlord fails to give
possession of the Expansion Space on the Expansion Commencement Date for any
reason outside of the reasonable control of Landlord, including the holdover of
an existing tenant, Landlord shall not be subject to any liability whatsoever
for such failure. Under such circumstances, neither the term with respect to the
Expansion Space nor Tenant’s obligation to pay rent with respect to such space
shall commence until the date Landlord is able to deliver possession of such
space. Tenant acknowledges that it has no further options to expand the Current
Premises except as set forth in this paragraph. (However, nothing contained in
this paragraph shall affect any rights Tenant may have pursuant to Paragraph 39
of the Original Lease.)

 

6. Expansion Space Renewal Rent Rate. For purposes of the Expansion Space taken
by Tenant as contained herein and any future expansion space taken by Tenant
under the Original Lease and its amendments, the following shall apply:

 

(a) The Expansion Space (and any additional expansion space) renewal rent rate
shall be 100% of the Prevailing Market Rate as determined in accordance with
Paragraph 38A of the Original Lease as modified by this Paragraph 6.

 

(b) Once Tenant has delivered a Renewal Notice with respect to the Expansion
Space (or any additional expansion space), it is obligated to lease the
Expansion Space (and any additional expansion space) at the Prevailing Market
Rate as determined in accordance with Paragraph 38 of the Original Lease as
modified by this Paragraph 6 (i.e., Tenant may not deliver a Withdrawal Notice
with respect to the Expansion Space or any additional expansion space).

 

(c) Paragraph 38B shall not apply to the Expansion Space (and any additional
expansion space) and in lieu thereof “Prevailing Market Rate” shall mean: the
annual rental rate per square foot of rentable area which a tenant would agree
to pay, and a landlord would agree to accept, as of the date in question, for
the term in question, for the space in question in its then existing condition,
assuming reasonably prudent persons, each being fully knowledgeable in all the
facts, and each being willing to deal but neither being under the compulsion to
deal, and assuming an amendment containing all of the terms, covenants and
conditions of a subsequent amendment by the parties memorializing such
agreement. Such Prevailing Market Rate shall be based on prevailing rental rates
being charged to tenants in comparable buildings in the Development, including
the Building, and, if and only if there are no comparable leases in the
Development, then in the western and northwestern suburbs of Chicago. The
Prevailing Market Rate shall be determined giving due consideration to whether
or not tenant concessions, i.e., improvement allowances or costs, moving
allowances, free or abated rent, leasing commissions or other lease concessions
(collectively, the “Tenant Concessions”) are then customarily being offered in
connection with renewal leases in connection with the

 

3



--------------------------------------------------------------------------------

renewal of existing leases, it being the intention that Landlord shall provide
Tenant Concessions which are consistent with and determined contemporaneously
with the determination of the Prevailing Market Rate.

 

7. Broker’s Commission. Tenant represents that Tenant has not directly dealt
with any broker in connection with this Twelfth Amendment and agrees to
indemnify and hold Landlord and the managing agent and leasing agent harmless
from all losses, damages, claims, liens, liabilities, costs and expense
(including without limitation reasonable attorney’s fees) arising from any
claims or demands of any broker or brokers or finders for any commission or
other compensation alleged to be due such broker or brokers or finders in
connection with its participating on behalf of Tenant in the negotiation of this
Twelfth Amendment or in exhibiting the 14th Floor Additional Premises, the 2nd
Floor Additional Premises or the Expansion Space.

 

8. Terms of Amended Lease. Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Amended Lease.

 

9. Incorporation of Amended Lease. Except as otherwise amended hereby, the terms
and covenants of the Amended Lease remain in full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Twelfth Amendment as
of the day and year first above written.

 

LANDLORD: HGC/Two Pierce Limited Partnership, an Illinois limited partnership
By:   HG/Two Pierce, L.L.C., an Illinois limited liability company, its sole
general partner By:   H.P. – Itasca Two Pierce, L.L.C., an Illinois limited
liability company, its Managing Member By:   LOGO [g92780img010.jpg]

Its:

 

Managing Member

TENANT: Arthur J. Gallagher & Co., a Delaware corporation By:   LOGO
[g92780img015.jpg]

Its:

 

CFO

 

4



--------------------------------------------------------------------------------

THIRTEENTH AMENDMENT TO LEASE

 

THIS THIRTEENTH AMENDMENT TO LEASE is made as of this 28th day of March, 2005,
by and between HGC/Two Pierce Limited Partnership, an Illinois limited
partnership (“Landlord”) and Arthur J. Gallagher & Co., a Delaware corporation
(“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord’s predecessor in interest and Tenant entered into a written
lease dated July 26, 1989 (the “Original Lease”), as amended by that certain
First Amendment to Lease dated as of May 20, 1991, that certain Second Amendment
to Lease dated as of November 13, 1991, that certain Third Amendment to Lease
dated as of July 14, 1992, that certain Fourth Amendment to Lease dated as of
August 10, 1992, that certain Fifth Amendment to Lease dated as of August 31,
1992, that certain Sixth Amendment to Lease dated as of October 5, 1994, that
certain Seventh Amendment to Lease dated as of February 10, 1999, that certain
Eighth Amendment to Lease dated as of July 16, 2001, that certain Ninth
Amendment to Lease dated as of November 13, 2002, that certain Tenth Amendment
to Lease dated as of April 5, 2004, that certain Eleventh Amendment to Lease
dated as of February 10, 2005, and that certain Twelfth Amendment dated as of
February 10, 2005 (collectively, the “Amended Lease”) for approximately 264,531
rentable square feet (the “Current Premises”) and 631 square feet of storage
space, at Two Pierce Place, Itasca, Illinois; and

 

WHEREAS, Landlord and Tenant have agreed to expand the Current Premises, all on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter contained, Landlord and Tenant hereby agree as follows:

 

1. Additional Premises. Landlord and Tenant have agreed that in addition to the
Current Premises, beginning as of April 1, 2005 (the “18th Floor Additional
Premises Commencement Date”), Tenant will lease Suite 1800 containing
approximately 1,290 rentable square feet on the 18th floor (the “18th Floor
Additional Premises”) as shown on Exhibit A attached hereto and incorporated
herein. Therefore, as of the 18th Floor Additional Premises Commencement Date,
and with respect to periods thereafter during the Term, the term “Leased
Premises” shall mean the 18th Floor Additional Premises as well as the Current
Premises, unless the context requires otherwise.

 

1



--------------------------------------------------------------------------------

2. Base Rent. Tenant shall pay as Monthly Base Rent for the 18th Floor
Additional Premises for the Term the following amounts:

 

Period

--------------------------------------------------------------------------------

  

Monthly

Base Rent

--------------------------------------------------------------------------------

4/1/05 – 2/28/06

   $ 1,505.00

3/1/06 – 2/28/07

   $ 1,535.10

3/1/07 – 2/29/08

   $ 1,565.80

3/1/08 – 2/28/09

   $ 1,597.12

3/1/09 – 2/28/10

   $ 1,629.06

3/1/10 – 2/28/11

   $ 1,661.64

 

3. Tenant’s Proportionate Share. Effective as of April 1, 2005, Subparagraph 3B
of the Original Lease is hereby amended by (i) deleting the figure “240,725” and
inserting the figure “242,015” in lieu thereof, and (ii) deleting Tenant’s
Proportionate Share of “49.500%” and inserting Tenant’s Proportionate Share of
“49.779%” in lieu thereof. Effective as of July 15, 2005, Subparagraph 3B of the
Original Lease is hereby amended by (i) deleting the figure “242,015” and
inserting the figure “245,824” in lieu thereof, and (ii) deleting Tenant’s
Proportionate Share of “49.779%” and inserting Tenant’s Proportionate Share of
“50.562%” in lieu thereof. Effective as of September 1, 2005, Subparagraph 3B of
the Original Lease is hereby amended by (i) deleting the figure “245,824” and
inserting the figure “265,822” in lieu thereof, and (ii) deleting Tenant’s
Proportionate Share of “50.562%” and inserting Tenant’s Proportionate Share of
“54.675%” in lieu thereof.

 

4. Improvements. Landlord shall have no obligation to alter or improve the 18th
Floor Additional Premises and Tenant agrees to accept the 18th Additional
Premises in their then “AS IS” condition.

 

5. Expansion Space Renewal Rent Rate. The 18th Floor Additional Premises shall
be deemed “additional expansion space” and the provisions of Paragraph 6 of the
Twelfth Amendment shall apply to the 18th Floor Additional Premises.

 

6. Broker’s Commission. Tenant represents that Tenant has not directly dealt
with any broker in connection with this Twelfth Amendment other than H.P. –
Itasca Two Pierce, L.L.C. and agrees to indemnify and hold Landlord and the
managing agent and leasing agent harmless from all losses, damages, claims,
liens, liabilities, costs and expense (including without limitation reasonable
attorney’s fees) arising from any claims or demands of any other broker or
brokers or finders for any commission or other compensation alleged to be due
such broker or brokers or finders in connection with its participating on behalf
of Tenant in the negotiation of this Thirteenth Amendment or in exhibiting the
18th Floor Additional Premises. Landlord shall pay the commission due H.P. –
Itasca Two Pierce, L.L.C.

 

7. Terms of Amended Lease. Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Amended Lease.

 

8. Incorporation of Amended Lease. Except as otherwise amended hereby, the terms
and covenants of the Amended Lease remain in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Thirteenth Amendment
as of the day and year first above written.

 

LANDLORD:

HGC/Two Pierce Limited Partnership, an Illinois limited partnership

By:

 

HG/Two Pierce, L.L.C., an Illinois limited

liability company, its sole general partner

By:

 

H.P. – Itasca Two Pierce, L.L.C., an Illinois

limited liability company, its Managing Member

By:   LOGO [g92780img010.jpg]

Its:

 

Managing Member

TENANT:

Arthur J. Gallagher & Co., a Delaware corporation

By:   LOGO [g92780img015.jpg]

Its:

 

CFO

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

18TH FLOOR ADDITIONAL PREMISES

 

4



--------------------------------------------------------------------------------

FOURTEENTH AMENDMENT TO LEASE

 

THIS FOURTEENTH AMENDMENT TO LEASE is made as of this 31st day of October 2005,
by and between HGC/Two Pierce Limited Partnership, an Illinois limited
partnership (“Landlord”) and Arthur J. Gallagher & Co., a Delaware corporation
(“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord’s predecessor in interest and Tenant entered into a written
lease dated July 26, 1989 (the “Original Lease”), as amended by that certain
First Amendment to Lease dated as of May 20, 1991, that certain Second Amendment
to Lease dated as of November 13, 1991, that certain Third Amendment to Lease
dated as of July 14, 1992, that certain Fourth Amendment to Lease dated as of
August 10, 1992, that certain Fifth Amendment to Lease dated as of August 31,
1992, that certain Sixth Amendment to Lease dated as of October 5, 1994, that
certain Seventh Amendment to Lease dated as of February 10, 1999, that certain
Eighth Amendment to Lease dated as of July 16, 2001, that certain Ninth
Amendment to Lease dated as of November 13, 2002, that certain Tenth Amendment
to Lease dated as of April 5, 2004, that certain Eleventh Amendment to Lease
dated as of February 10, 2005, that certain Twelfth Amendment dated as of
February 10, 2005, and that certain Thirteenth Amendment dated as of
February 10, 2005 (collectively, the “Amended Lease”) for approximately 265,822
rentable square feet (the “Current Premises”) and 631 square feet of storage
space, at Two Pierce Place, Itasca, Illinois; and

 

WHEREAS, Landlord and Tenant have agreed to expand the Current Premises, all on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter contained, Landlord and Tenant hereby agree as follows:

 

1. Additional Premises. Pursuant to Paragraph 5 of the Twelfth Amendment, Tenant
is required to lease the first full floor becoming available in the Building. In
accordance with Paragraph 5 of the Twelfth Amendment, Landlord and Tenant have
agreed that in addition to the Current Premises, beginning as of November 1,
2005 (the “16th Floor Additional Premises Commencement Date”), Tenant will lease
Suite 1600 containing approximately 20,439 rentable square feet on the 16th
floor (the “16th Floor Additional Premises”) as shown on Exhibit A attached
hereto and incorporated herein. Therefore, as of the 16th Floor Additional
Premises Commencement Date, and with respect to periods thereafter during the
Term, the term “Leased Premises” shall mean the 16th Floor Additional Premises
as well as the Current Premises, unless the context requires otherwise.

 

1



--------------------------------------------------------------------------------

2. Base Rent. Tenant shall pay as Monthly Base Rent for the 16th Floor
Additional Premises for the Term the following amounts:

 

Period

--------------------------------------------------------------------------------

  

Monthly

Base Rent

--------------------------------------------------------------------------------

11/1/05 – 2/28/07

   $ 20,439.00

3/1/07 – 2/29/08

   $ 20,847.78

3/1/08 – 2/28/09

   $ 21,264.74

3/1/09 – 2/28/10

   $ 21,690.04

3/1/10 – 2/28/11

   $ 22,123.86

 

3. Tenant’s Proportionate Share. Effective as of November 1, 2005, Subparagraph
3B of the Original Lease is hereby amended by (i) deleting the figure “242,015”
and inserting the figure “286,261” in lieu thereof, and (ii) deleting Tenant’s
Proportionate Share of “49.779%” and inserting Tenant’s Proportionate Share of
“58.879%” in lieu thereof.

 

4. Improvements. Landlord shall have no obligation to alter or improve the 16th
Floor Additional Premises and Tenant agrees to accept the 16th Floor Additional
Premises in their then “AS IS” condition, except that Landlord will provide
Tenant a construction allowance of $25.00 per rentable square foot in the 16th
Floor Additional Premises. The construction allowance shall be paid one half
upon completion of the improvements (and receipt of final lien waivers and other
applicable evidence of completion of the work in accordance with applicable laws
and approved plans, if applicable), one quarter on March 1, 2009, and the
balance on March 1, 2010.

 

5. Expansion Space Renewal Rent Rate. The 16th Floor Additional Premises shall
be deemed “additional expansion space” and the provisions of Paragraph 6 of the
Twelfth Amendment shall apply to the 16th Floor Additional Premises.

 

6. Broker’s Commission. Tenant represents that Tenant has not directly dealt
with any broker in connection with this Fourteenth Amendment other than H.P. –
Itasca Two Pierce, L.L.C. and agrees to indemnify and hold Landlord and the
managing agent and leasing agent harmless from all losses, damages, claims,
liens, liabilities, costs and expense (including without limitation reasonable
attorney’s fees) arising from any claims or demands of any other broker or
brokers or finders for any commission or other compensation alleged to be due
such broker or brokers or finders in connection with its participating on behalf
of Tenant in the negotiation of this Fourteenth Amendment or in exhibiting the
16th Floor Additional Premises. No commission shall be due to H.P. – Itasca Two
Pierce, L.L.C.

 

7. Terms of Amended Lease. Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Amended Lease.

 

8. Incorporation of Amended Lease. Except as otherwise amended hereby, the terms
and covenants of the Amended Lease remain in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Fourteenth Amendment
as of the day and year first above written.

 

LANDLORD:

HGC/Two Pierce Limited Partnership, an Illinois limited partnership

By:

 

HG/Two Pierce, L.L.C., an Illinois limited

liability company, its sole general partner

By:

 

H.P. – Itasca Two Pierce, L.L.C., an Illinois

limited liability company, its Managing Member

By:   LOGO [g92780img010.jpg]

Its:

 

Managing Member

TENANT:

Arthur J. Gallagher & Co., a Delaware corporation

By:   LOGO [g92780img015.jpg]

Its:

 

CFO

   

Douglas K. Howell

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

16TH FLOOR ADDITIONAL PREMISES

 

4



--------------------------------------------------------------------------------

FIFTEENTH AMENDMENT TO LEASE

 

THIS FIFTEENTH AMENDMENT TO LEASE is made as of this 31st day of October, 2005,
by and between HGC/Two Pierce Limited Partnership, an Illinois limited
partnership (“Landlord”) and Arthur J. Gallagher & Co., a Delaware corporation
(“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord’s predecessor in interest and Tenant entered into a written
lease dated July 26, 1989 (the “Original Lease”), as amended by that certain
First Amendment to Lease dated as of May 20, 1991, that certain Second Amendment
to Lease dated as of November 13, 1991, that certain Third Amendment to Lease
dated as of July 14, 1992, that certain Fourth Amendment to Lease dated as of
August 10, 1992, that certain Fifth Amendment to Lease dated as of August 31,
1992, that certain Sixth Amendment to Lease dated as of October 5, 1994, that
certain Seventh Amendment to Lease dated as of February 10, 1999, that certain
Eighth Amendment to Lease dated as of July 16, 2001, that certain Ninth
Amendment to Lease dated as of November 13, 2002, that certain Tenth Amendment
to Lease dated as of April 5, 2004, that certain Eleventh Amendment to Lease
dated as of February 10, 2005, that certain Twelfth Amendment dated as of
February 10, 2005, that certain Thirteenth Amendment dated as of February 10,
2005, and that certain Fourteenth Amendment dated as of October 31, 2005
(collectively, the “Amended Lease”) for approximately 286,261 rentable square
feet (the “Current Premises”) and 631 square feet of storage space, at Two
Pierce Place, Itasca, Illinois; and

 

WHEREAS, Landlord and Tenant have agreed to expand the Current Premises, all on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter contained, Landlord and Tenant hereby agree as follows:

 

1. Additional Premises. Landlord and Tenant have agreed that in addition to the
Current Premises, beginning as of January 1, 2007 (the “8th Floor Additional
Premises Commencement Date”), Tenant will lease Suite 800 containing
approximately 19,998 rentable square feet on the 8th floor (the “8th Floor
Additional Premises”) as shown on Exhibit A attached hereto and incorporated
herein. Therefore, as of the 8th Floor Additional Premises Commencement Date,
and with respect to periods thereafter during the Term, the term “Leased
Premises” shall mean the 8th Floor Additional Premises as well as the Current
Premises, unless the context requires otherwise.

 

1



--------------------------------------------------------------------------------

2. Base Rent. Tenant shall pay as Monthly Base Rent for the 8th Floor Additional
Premises for the Term the following amounts:

 

Period

--------------------------------------------------------------------------------

   Monthly
Base Rent


--------------------------------------------------------------------------------

1/1/07 – 2/29/08

   $ 23,331

3/1/08 – 2/28/09

   $ 24,031

3/1/09 – 2/28/10

   $ 24,752

3/1/10 – 2/28/11

   $ 25,494

 

3. Tenant’s Proportionate Share. Effective as of January 1, 2007, Subparagraph
3B of the Original Lease is hereby amended by (i) deleting the figure “286,261”
and inserting the figure “306,259” in lieu thereof, and (ii) deleting Tenant’s
Proportionate Share of “58.879%” and inserting Tenant’s Proportionate Share of
“62.833%” in lieu thereof.

 

4. Improvements. Landlord shall have no obligation to alter or improve the 8th
Floor Additional Premises and Tenant agrees to accept the 8th Floor Additional
Premises in their then “AS IS” condition.

 

5. Expansion Space Renewal Rent Rate. The 8th Floor Additional Premises shall be
deemed “additional expansion space” and the provisions of Paragraph 6 of the
Twelfth Amendment shall apply to the 8th Floor Additional Premises.

 

6. Broker’s Commission. Tenant represents that Tenant has not directly dealt
with any broker in connection with this Fifteenth Amendment other than H.P. –
Itasca Two Pierce, L.L.C. and agrees to indemnify and hold Landlord and the
managing agent and leasing agent harmless from all losses, damages, claims,
liens, liabilities, costs and expense (including without limitation reasonable
attorney’s fees) arising from any claims or demands of any other broker or
brokers or finders for any commission or other compensation alleged to be due
such broker or brokers or finders in connection with its participating on behalf
of Tenant in the negotiation of this Fifteenth Amendment or in exhibiting the
8th Floor Additional Premises. Landlord shall pay the commission due H.P. –
Itasca Two Pierce, L.L.C.

 

7. Terms of Amended Lease. Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Amended Lease.

 

8. Incorporation of Amended Lease. Except as otherwise amended hereby, the terms
and covenants of the Amended Lease remain in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Fifteenth Amendment
as of the day and year first above written.

 

LANDLORD: HGC/Two Pierce Limited Partnership, an Illinois limited partnership
By:   HG/Two Pierce, L.L.C., an Illinois limited liability company, its sole
general partner By:   H.P. – Itasca Two Pierce, L.L.C., an Illinois limited
liability company, its Managing Member By:   LOGO [g92780img010.jpg]

Its:

 

Managing Member

TENANT: Arthur J. Gallagher & Co., a Delaware corporation By:   LOGO
[g92780img015.jpg]

Its:

 

CFO

   

Douglas K. Howell

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

8TH FLOOR ADDITIONAL PREMISES

 

4